Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 01/25/2022 has been entered. Claims 1-3 and 5-20 are amended. Claims 1-20 are still pending in this application with claims 1, 11 and 16 being independent.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No: 2009/0316593 A1) in view of AGIWAL et al. (US Pub. No: 2021/0068162 A1) and further in view of SHARP (3GPP TSG RAN WG2 Meeting #105, R2-1900852, “Extension of DRX ACTIVE time” dated 1st Mar, 2019).
	Regarding claim 1, Wang et al. teach an apparatus (see Abstract and Fig.8, UE) comprising: transmitting a random access request to another apparatus to perform a random access procedure (see Figures 8 & 10 and para [0040] wherein the UE the UE 51 sending a non-contention RA preamble as assigned in step S801 to the network by an up-link (step S802), is mentioned and also see para [0041] wherein the UE 51 first sending a randomly selected contention RA preamble to the network by an up-link, is mentioned); starting a random access response window in response to transmitting the random access request (see para [0040] wherein the UE 51 monitoring PDCCH for receiving the RA response within a TTI window, so as to receive an RA response from the network by a down-link, is mentioned and also see para [0041] wherein the UE 51 monitoring PDCCH for receiving an RA response within the TTI window, so as to receive the RA response from the network via a down-link, is mentioned).
	Wang et al. teach the above apparatus comprising performing the above functions i.e. transmitting random access (RA) request and starting a RA response window as mentioned above, but Wang et al. is silent in teaching the above apparatus comprising at least one processor and at least one non-transitory memory comprising computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform the above functions and be in an active time while the random access response window is running.
	However, AGIWAL et al. teach an apparatus (see Abstract and Fig.24 for an apparatus) comprising at least one processor (see Fig.24 and block 2420/processor) and at least one non-transitory memory comprising computer program code (see Fig.24, block 2430/memory and para [0253]), the at least one non-transitory memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform the above functions (see para [0253]) and be in an active time while the random access response window is running (see Figures 20a & 20b and paragraphs [0233] & [0234] wherein the terminal/UE being in active time that also includes the time duration while bfr-Response Window (i.e., ra-response Window configured in beam failure recovery configuration) is running, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Wang et al. to include at least one processor and at least one non-transitory memory comprising computer program code, the at least one non-transitory memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform the above functions and also to have the apparatus being in an active time while the random access response window is running, disclosed by AGIWAL et al. in order to provide an effective mechanism for both efficient beam failure recovery on a secondary cell and converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system.
Wang et al. and AGIWAL et al. together yet are silent in teaching the above apparatus comprising starting at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to a radio network temporary identifier while the random access response window is running.
However, SHARP teaches an apparatus (see page 1, sections 1 & 2) comprising starting at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to a radio network temporary identifier while the random access response window is running (see page 2, under ‘Proposal 1’ wherein UE starting drx-InactivityTimer when the PDCCH addressed to the C-RNTI is received, either in CBRA or in CFRA triggered by BFR, is mentioned and also see page 2, under ‘Proposal 1’, 2nd para wherein for a CFRA triggered by BFR, proposal 1 being realized by extending ACTIVE time to include ra-ResponseWindow configured in BeamFailureRecoveryConfig, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Wang et al. and AGIWAL et al. to include starting at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to a radio network temporary identifier while the random access response window is running, disclosed by SHARP in order to provide an effective mechanism of UE for both effective extension of DRX ACTIVE time and efficiently performing BFR in non-active time in wireless communication system.
Regarding claim 2, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
Wang et al. further teach the apparatus of claim 1, wherein the random access request comprises a Message A or a contention free preamble and the RA request is a contention-based RA request or a contention-free RA request (see para [0040] wherein the UE 51 sending a non-contention RA preamble as assigned in step S801 to the network by an up-link, is mentioned and also see para [0041]).
Regarding claim 3, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
Wang et al. further teach the apparatus of claim 1, wherein the random access response window comprises a Message B response window for a two-step RA procedure or a RA response window for a four-step RA procedure (see Figures 1A & 10 and para [0041] wherein the RA response window comprises a RA response window for a four-step RA procedure, is mentioned).
Regarding claim 4, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
Wang et al. further teach the apparatus of claim 1, wherein the apparatus is in a radio resource control connected mode (see Figures 7 & 9A and paragraphs [0005] and [0040] wherein the UE being in radio resource control connected mode in a non-contention based random access 55 applied in E-UTRA network environment, is mentioned).
Regarding claim 5, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
Wang et al. further teach the apparatus of claim 1, wherein the random access (RA) procedure comprises a two-step RA procedure or a four- step RA procedure (see Figures 1A & 10 and para [0041] wherein the RA procedure comprises a four-step RA procedure, is mentioned).
Regarding claim 6, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
AGIWAL et al. further teach the apparatus of claim 1, wherein the at least one discontinuous reception (DRX) timer comprises at least one of a DRX inactivity timer, a DRX hybrid automatic repeat request (HARQ) round trip time (RTT) timer uplink, a DRX HARQ RTT timer downlink, a DRX retransmission timer uplink, or a DRX retransmission timer downlink (see Fig.21 and para [0236] wherein if DRX is configured at operation 2110, the UE determining whether OnDurationTimer or drx-InactivityTimer, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 7, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
	Wang et al. further teach the apparatus of claim 1, wherein the apparatus is configured with discontinuous reception (DRX) cycle (see Fig.9B and paragraphs [0007] and [0040]).
Regarding claim 8, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
	Wang et al. further teach the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: enter discontinuous reception (DRX) in response to an expiry of the random access (RA) response window (see Fig.9B and para [0040] wherein when no RA response for the non-contention RA preamble is received within the TTI window, the UE is allowed to stop monitoring PDCCH until it's expecting another RA response for another preamble transmission reattempt, is mentioned).
Regarding claim 9, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
AGIWAL et al. further teach the apparatus of claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: monitor the physical downlink control channel (PDCCH) addressed to at least one of a Cell Radio Network Temporary Identifier (C- RNTI), a Random Access Radio Network Temporary Identifier (RA-RNTI), or a Message B Radio Network Temporary Identifier (MSGB-RNTI) while the random access (RA) response window is running (see para [0234] wherein monitoring the PDCCH of the SpCell for response to beam failure recovery request identified by the C -RNTI while bfr-ResponseWindow is running, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 10, Wang et al., AGIWAL et al. and SHARP all together teach the apparatus of claim 1.
AGIWAL et al. further teach the apparatus of claim 1, wherein the radio network temporary identifier (RNTI) comprises at least one of C-RNTI, RA-RNTI, or MSGB-RNTI (see para [0234] wherein monitoring the PDCCH of the SpCell for response to beam failure recovery request identified by the C -RNTI while bfr-ResponseWindow is running, is mentioned) (and the same motivation is maintained as in claim 1).
4.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No: 2009/0316593 A1) in view of AGIWAL et al. (US Pub. No: 2021/0068162 A1).
Regarding claim 11, Wang et al. teach an apparatus (see Abstract and Figures 7 & 8) comprising: receiving a random access request from another apparatus to perform a random access procedure (see Figures 8 & 10 and para [0040] wherein the UE the UE 51 sending a non-contention RA preamble as assigned in step S801 to be received by the network by an up-link (step S802), is mentioned and also see para [0041] wherein the UE 51 first sending a randomly selected contention RA preamble to be received by the network by an up-link, is mentioned) and transmitting a physical downlink control channel (see para [0040] wherein the UE 51 monitoring PDCCH for receiving the RA response within a TTI window, so as to receive an RA response transmitted from the network by a down-link, is mentioned and also see para [0041]). 
	Wang et al. teach the above apparatus comprising performing the above functions i.e. receiving a random access (RA) request and transmitting a PDCCH as mentioned above, but Wang et al. is silent in teaching the above apparatus comprising
at least one processor and at least one non-transitory memory comprising computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform the above functions and determining at least one of: whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running, or whether at least one discontinuous reception (DRX) timer in the another apparatus has been started based on a successful transmission of the physical downlink control channel addressed to a radio network temporary identifier while the random access response window is running.
	However, AGIWAL et al. teach an apparatus (see Abstract and Fig.25 for an apparatus/BS) comprising at least one processor (see Fig.25, block 2520/processor) and at least one non-transitory memory comprising computer program code (see Fig.25, block 2530/memory and para [0261]), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform the above functions (see para [0261]) and determining at least one of: whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running, or whether at least one discontinuous reception timer in the another apparatus has been started based on a successful transmission of the physical downlink control channel addressed to a radio network temporary identifier while the random access response window is running (see Figures 20a & 20b and paragraphs [0233] & [0234] wherein the terminal/UE being in active time that also includes the time duration while bfr-Response Window (i.e., ra-response Window configured in beam failure recovery configuration) is running, is mentioned and also see para [0261] wherein the above base station of Fig.25 including the transceiver 2510, the controller 2520 and the memory 2530 being configured to perform the operations of the network (e.g., gNB) illustrated in the figures, e.g., FIGS. 1 to 23 & described above (that also includes the above step of determining at least one of: whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running), is mentioned and also see para [0262]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Wang et al. to include at least one processor and at least one non-transitory memory comprising computer program code, the at least one non-transitory memory and the computer program code being configured to, with the at least one processor, cause the apparatus to perform the above functions and also to include determining at least one of: whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running, or whether at least one discontinuous reception (DRX) timer in the another apparatus has been started based on a successful transmission of the PDCCH addressed to a Radio Network Temporary identifier (RNTI) while the RA response window is running, disclosed by AGIWAL et al. in order to provide an effective mechanism for both efficient beam failure recovery on a secondary cell and converging a fifth generation (5G) communication system for supporting higher data rates beyond a fourth generation (4G) system.
Regarding claim 12, Wang et al. and AGIWAL et al. together teach the apparatus of claim 11.
Wang et al. further teach the apparatus of claim 11, wherein the random access (RA) request is a contention-based RA request or a contention- free RA request (see para [0040] wherein the UE 51 sending a non-contention RA preamble as assigned in step S801 to the network by an up-link, is mentioned and also see para [0041).
	Wang et al. is silent in teaching the apparatus of claim 11, wherein the RA request comprises a message A or a contention free preamble for beam failure recovery.
	However, AGIWAL et al. teach the apparatus of claim 11, wherein the RA request comprises a message A or a contention free preamble for beam failure recovery (see para [0234] wherein the contention free Random Access Preamble for beam failure recovery request being transmitted by the MAC entity of UE, is mentioned) (and the same motivation is maintained as in claim 11).
Regarding claim 13, Wang et al. and AGIWAL et al. together teach the apparatus of claim 11.
AGIWAL et al. further teach the apparatus of claim 11, wherein the at least one discontinuous reception (DRX) timer comprises at least one of a DRX inactivity timer, a DRX hybrid automatic repeat request (HARQ) round trip time (RTT) timer uplink, a DRX HARQ RTT timer downlink, a DRX retransmission timer uplink, or a DRX retransmission timer downlink (see Fig.21 and para [0236] wherein if DRX is configured at operation 2110, the UE determining whether OnDurationTimer or drx-InactivityTimer, is mentioned) (and the same motivation is maintained as in claim 11).
	Regarding claim 14, Wang et al. and AGIWAL et al. together teach the apparatus of claim 11.
	AGIWAL et al. further teach the apparatus of claim 11, wherein the transmitting the physical downlink control channel (PDCCH) comprises: transmitting the PDCCH addressed to at least one of a Cell Radio Network Temporary Identifier (C- RNTI), a Random Access Radio Network Temporary Identifier (RA-RNTI), or a Message B Radio Network Temporary Identifier (MSGB-RNTI) while the RA response window is running (see para [0234] wherein monitoring the PDCCH transmitted from the SpCell for response to beam failure recovery request identified by the C -RNTI while bfr-ResponseWindow is running, is mentioned) (and the same motivation is maintained as in claim 11).
Regarding claim 15, Wang et al. and AGIWAL et al. together teach the apparatus of claim 11.
AGIWAL et al. further teach the apparatus of claim 11, wherein the radio network temporary identifier (RNTI) comprises at least one of C-RNTI, RA-RNTI, or MSGB-RNTI (see para [0234] wherein monitoring the PDCCH transmitted from the SpCell for response to beam failure recovery request identified by the C -RNTI while bfr-ResponseWindow is running, is mentioned) (and the same motivation is maintained as in claim 11).
5.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No: 2009/0316593 A1) in view of Nokia et al. (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901192, “On 2-step Random Access Procedure”, dated Jan 2019).
Regarding claim 16, Wang et al. teach a method (see Abstract and Fig.9A) comprising: transmitting, at an apparatus, a random access request to another apparatus to perform a  two-step random access procedure (see Figure 9A and para [0009] wherein a non-contention based (e.g. initiated by a PDCCH order for the case of DL data resuming) Random Access (RA) procedure/two-step random access procedure, is mentioned and  also see para [0040] wherein the UE 51 sending a non-contention RA preamble as assigned in step S801 to the network by an up-link (step S802), is mentioned); starting, at the apparatus, a response window for the two-step random access procedure, in response to transmitting the random access request (see para [0040] wherein the UE 51 monitoring PDCCH for receiving the RA response within a TTI window, so as to receive an RA response from the network by a down-link, is mentioned).
Wang et al. teach the above method comprising starting, at the apparatus, a response window for the two-step random access procedure, as mentioned above, but
Wang et al. is silent in teaching the above method comprising starting, at the apparatus, a message b response window for the two-step random access procedure, in response to transmitting the random access request and performing, at the apparatus, at least one of: being in an active time while the message b response window is running, or starting at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to a radio network temporary while the message b response window is running.
	However, Nokia et al. teach a method (see page 1, Introduction) starting, at the apparatus, a message b response window for the two-step random access procedure, in response to transmitting the random access request (see page 3, Fig.2 for 2-step RACH procedure wherein gNB sending MsgB: RA Response to UE, is mentioned and page 3, lines 8-9, wherein 2-step RACH procedure being used for BFR procedure, is mentioned and see page 4, Table 2, under component 3, UE waiting for MsgB from a response window after MsgA transmission (that includes the random access request), is mentioned) and performing, at the apparatus, at least one of: being in an active time while the message b response window is running, or starting at least one discontinuous reception timer in a case of receiving a physical downlink control channel transmission addressed to a radio network temporary while the message b response window is running (see page 4, Table 2, under component 3, UE waiting for MsgB from a response window after MsgA transmission, is mentioned and also see page 4, 1st para under Table 2, wherein 1 DCI from gNB being required (that includes being in active time) in 2-step RACH, is mentioned and also see page 6, 1st para wherein for 2-stepRACH, there is a pre-allocated UE-ID & it is possible to use the UE specific control channel to transmit the random access response to UE (that includes being in active time), is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Wang et al. to include both starting, at the apparatus, a message b response window for the two-step random access procedure, in response to transmitting the random access request and performing, at the apparatus, at least one of being in an active time while the message b response window is running, disclosed by Nokia et al. in order to provide an effective mechanism of wireless station for providing efficient beam failure recovery on a cell and also providing efficient PDCCH order for DL data arrival in wireless communication system.
Regarding claim 17, Wang et al. and Nokia et al. together teach the method of claim 16.
Nokia et al. further teach the method of claim 16, wherein the active time is entered upon at least one of: the starting of the at least one discontinuous reception timer during the message b (msgB) response window, wherein the active time stops upon expiry of the at least one discontinuous reception timer, receipt of the physical downlink control channel transmission addressed to the radio network temporary identifier during the msgB response window, or reception of a fallback random access response scheduled with a radio network temporary identifier message for completing the two-step random access procedure after transmitting the random access request (see page 4, Table 2, under component 3, UE waiting for MsgB from a response window after MsgA transmission (that includes the random access request), is mentioned, and also see page 5, 4th para wherein unique ID in MsgA allowing for contention resolution in MsgB of 2-step random access procedure, is mentioned, also the ID can be the C-RNTI MAC CE for data transmission, is mentioned) (and the same motivation is maintained as in claim 16).
Regarding claim 18, Wang et al. and Nokia et al. together teach the method of claim 16.
Wang et al. further teach the method of claim 16, wherein the apparatus is configured with discontinuous reception (DRX) cycle (see Fig.9B and paragraphs [0007] and [0040]).
Regarding claim 19, Wang et al. and Nokia et al. together teach the method of claim 16.
Nokia et al. further teach the method of claim 16, further comprising: monitoring, at the apparatus, the physical downlink control channel (PDCCH) addressed to at least one of a Cell Radio Network Temporary Identifier (C-RNTI), a Random Access Radio Network Temporary Identifier (RA-RNTI), or a Message B Radio Network Temporary Identifier (MSGB-RNTI) while the message b response window is running (see page 4, Table 2, under component 3, UE waiting for MsgB from a response window after MsgA transmission (that includes the random access request), is mentioned, and also see page 5, 4th para wherein unique ID in MsgA allowing for contention resolution in MsgB of 2-step random access procedure, is mentioned, also the ID can be the C-RNTI MAC CE for data transmission, is mentioned and also see page 3, lines 8-10) (and the same motivation is maintained as in claim 16).
Regarding claim 20, Wang et al. and Nokia et al. together teach the method of claim 16.
Nokia et al. further teach the method of claim 16, wherein the radio network temporary identifier (RNTI)  comprises at least one of C-RNTI, RA-RNTI, or MSGB-RNTI (see page 4, Table 2, under component 3, UE waiting for MsgB from a response window after MsgA transmission (that includes the random access request), is mentioned, and also see page 5, 4th para wherein unique ID in MsgA allowing for contention resolution in MsgB of 2-step random access procedure, is mentioned, also the ID can be the C-RNTI MAC CE for data transmission, is mentioned) (and the same motivation is maintained as in claim 16).
Response to Arguments
6.	Applicant’s arguments filed on 01/25/2022 w.r.t. amended independent claim 1 are moot under the new ground(s) of rejection made in view of SHARP (3GPP TSG RAN WG2 Meeting #105, R2-1900852, “Extension of DRX ACTIVE time” dated 1st Mar, 2019) as presented in the current office action.
7.	Applicant’s arguments filed on 01/25/2022 w.r.t. amended independent claim 16 are moot under the new ground(s) of rejection made in view of Nokia et al. (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901192, “On 2-step Random Access Procedure”, dated Jan 2019) as presented in the current office action.
8.	In pages 9-11 of Applicant’s Remarks, regarding independent claim 11, Applicant further mentions that the cited prior art Agiwal does not disclose or suggest determining, from the perspective of the network (e.g., a base station), whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running, or whether at least one discontinuous reception timer in the another apparatus has been started based on a successful transmission of the physical downlink control channel addressed to a radio network temporary identifier while the random access response window is running.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as AGIWAL et al. clearly teach determining, whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running (see Figures 20a & 20b wherein response can be TX/transmission by gNB/base_station during bfr-Response window in active time, is mentioned (which includes gNB/base station determining to send response to UE for allowing the UE to receive response during bfr-Response window in active time) and also see paragraph [0233] wherein a DRX cycle configured for a UE which transmits PRACH preamble indicating Beam failure recovery request during the active time, is mentioned & paragraph [0234] wherein the terminal/UE being in active time that also includes the time duration while bfr-Response Window (i.e., ra-response Window configured in beam failure recovery configuration) is running, is mentioned and also see para [0261] wherein the above base station of Fig.25 including the transceiver 2510, the controller 2520 and the memory 2530 being configured to perform the operations of the network (e.g., gNB) illustrated in the figures, e.g., FIGURES 1 to 23 & described above (that also includes the above step of determining at least one of: whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running as mentioned in paragraphs [0233] & [0234]), is mentioned), and 
thus as per Broadest Reasonable Interpretation (BRI) of claim limitation, the above teaching of AGIWAL et al. is clearly equivalent to having ‘determining, from the perspective of the network (e.g., a base station), whether the another apparatus is in an active time according to whether a random access response window for the random access procedure is running’ and thus Wang et al. and AGIWAL et al. together teach all the limitations of independent claim 11, as already mentioned above under Claim Rejections.
9.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirik et al. (US Pub. No: 2020/0350973 A1) disclose mechanisms for beam failure recovery procedure in carrier aggregation in wireless communication system.
BERGSTROM et al. (US Pub. No: 2020/0374935 A1) disclose mechanisms for performing a random access, RA procedure with different TTI durations in wireless communication system.
Jeon et al. (US Pub. No: 2020/0351955 A1) disclose mechanisms relating to one or more random access procedures in multicarrier communication systems.
ZHANG et al. (US Pub. No: 2020/0245395 A1) disclose mechanisms that include DRX operations that address impacts of beamforming to current DRX operations in wireless communication system.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477        
5/7/2022
/GREGORY B SEFCHECK/          Primary Examiner, Art Unit 2477